
	

116 S957 IS: Early Voting Act
U.S. Senate
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 957
		IN THE SENATE OF THE UNITED STATES
		
			March 28, 2019
			Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Rules and Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to establish minimum requirements for early voting.
	
	
		1.Short title
 This Act may be cited as the Early Voting Act.
		2.Establishing minimum requirements for early voting
			(a)Requirements for States
 (1)In generalSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended— (A)by redesignating section 304 as section 307; and
 (B)by inserting after section 303 the following new section:  304.Early voting (a)In generalEach State and jurisdiction which is responsible for administering elections for Federal office shall allow individuals to vote in an election for Federal office on each day occurring during the 15-day period which ends on the Friday immediately preceding the date of the election, in the same manner as voting is allowed on such date.
								(b)Minimum early voting requirements
									(1)Minimum number of early voting locations based on voting population
 (A)In generalEach jurisdiction shall have at least the applicable number of polling places specified under subparagraph (B) open for early voting pursuant to subsection (a) and in accordance with the requirements under paragraphs (2) and (3).
 (B)Minimum applicable number of voting systems specifiedFor purposes of subparagraph (A), the applicable number of polling places specified in this subparagraph is—
 (i)in the case of a jurisdiction that has (as of the 60th day prior to an election for Federal office, if available, or if not available, as reported in the most recent decennial census) a voting age population greater than 100,000, 2; and
 (ii)in the case of a jurisdiction that has (as of such date, if available, or if not available, as reported in the most recent decennial census) a voting age population equal to or less than 100,000, 1.
 (2)Minimum number of early voting locations per countyEach jurisdiction shall ensure that each county within the jurisdiction has more than 1 polling location.
 (3)Other requirementsEach polling place which allows voting prior to the date of a Federal election pursuant to subsection (a) shall—
 (A)allow such voting for not less than 10 hours on each day; and (B)have uniform hours each day for which such voting occurs.
 (c)Location of polling places near public transportationTo the greatest extent practicable, a State or jurisdiction shall ensure that each polling place which allows voting prior to the date of a Federal election pursuant to subsection (a) is located within reasonable walking distance of no more than 1/2 mile of a stop on a public transportation route.
								(d)Standards
 (1)In generalNotwithstanding section 209, the Commission shall issue standards for the administration of voting prior to the date scheduled for a Federal election. Such standards shall include the nondiscriminatory geographic placement of polling places at which such voting occurs.
 (2)DeviationThe standards described in paragraph (1) shall— (A)subject to subparagraph (B), permit States and jurisdictions, upon providing adequate public notice, to deviate from any requirement in the case of unforeseen circumstances such as a natural disaster, terrorist attack, or a change in voter turnout; and
 (B)include minimum standards for States and jurisdictions with respect to polling locations in case of such unforseen circumstances.
 (e)Effective dateThis section shall apply with respect to elections held on or after the date that is 180 days after the date of enactment of this section.
								.
 (2)EnforcementSection 401 of the Help America Vote Act of 2002 (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 304. (3)Conforming amendment relating to rulemaking authoritySection 209 of such Act (52 U.S.C. 20929) is amended by striking The Commission and inserting Except as provided in section 304(d), the Commission.
 (4)Clerical amendmentsThe table of contents of such Act is amended— (A)by redesignating the items relating to section 304 as relating to section 307; and
 (B)by inserting after the item relating to section 303 the following new item: Sec. 304. Early voting.. (5)Authorization of fundingSection 257(a) of the Help America Vote Act of 2002 (52 U.S.C. 21007(a)) is amended by adding at the end the following new paragraph:
					
 (5)For fiscal year 2019 and subsequent fiscal years, such sums as are necessary for purposes of making requirements payments to States to carry out the activities described in section 304..
 (b)Report by election assistance commissionNot later than June 30 of each odd-numbered year, the Election Assistance Commission shall submit to Congress a report assessing the impact of section 304 of the Help America Vote Act of 2002 (as added by subsection (a)) on the administration of elections for Federal office during the preceding 2-year period, and shall include in the report such recommendations as the Commission considers appropriate.
 (c)No effect on authority of State To provide for longer periods of early votingNothing in this section or in any amendment made by this section may be construed to prohibit a State, with respect to any election for Federal office from providing in an equitable and nondiscriminatory manner a longer period for early voting than the minimum period required under section 304 of the Help America Vote Act of 2002 (as added by subsection (a)).
